Citation Nr: 0108984	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-15 387	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher (compensable) rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the RO which granted service connection for bilateral hearing 
loss and assigned a noncompensable rating.  The veteran 
appeals for a higher rating.  He testified at a Board hearing 
in February 2001.


REMAND

The Board finds there is a further duty to assist the veteran 
in developing his claim for a compensable rating for 
bilateral hearing loss.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The present appeal is from an initial RO rating decision 
which made service connection and a noncompensable rating for 
bilateral hearing loss effective from March 1994.  Thus 
consideration must be given to different percentage ratings 
for different periods of time ("staged ratings") since 
service connection became effective.  Fenderson v. West, 12 
Vet.App. 119 (1999).  

Since the effective date of service connection for bilateral 
hearing loss, there has been a change in the rating criteria 
for hearing loss (the change was effective in June 1999).  
See 38 C.F.R. §§ 4.85, 4.86 (2000).  The new criteria are 
applicable to the period of time after their effective date.  
See VAOPGCPREC 3-2000.  

At the recent Board hearing, the veteran and his 
representative asserted that a compensable rating for 
bilateral hearing loss would be warranted if results from 
some of the audiometric tests were evaluated under new 
criteria for rating exceptional patterns of hearing 
impairment.  Such exceptional rating method (rating based 
only on the puretone decibel average of the frequencies of 
1000, 2000, 3000, and 4000 hertz, rather than the usual 
rating method of a combination of puretone decibel average 
and the speech discrimination score from the Maryland CNC 
Test) is permitted only when the examiner certifies that the 
speech discrimination test is not appropriate (for specified 
reasons), or when test results meet the requirements set 
forth in 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c), Table 
VIa, § 4.86 (2000).  Under 38 C.F.R. § 4.86, each ear is 
evaluated separately.  A preliminary review of the record 
indicates that the results of a December 1997 VA audiology 
examination do not permit use of the exceptional rating 
method, given the conditions set forth in the regulations.  
As to results of a May 1999 VA audiology examination, the 
exceptional rating method would not apply to the right ear; 
it could be applied to the left ear, but such would still not 
result in a compensable rating for bilateral hearing loss.  

At the recent Board hearing, the veteran and his 
representative submitted a February 2001 private audiology 
report from Carolina ENT Audiology.  It was asserted that 
results of this study supported a compensable rating for 
bilateral hearing loss under the new rating criteria for 
exceptional patterns of hearing impairment.  However, this 
February 2001 report, as well as an earlier May 1994 
audiology report from Duke University Medical Center, are in 
graphic form rather than numeric form, and accurate numeric 
information is needed for rating the disability.  Neither 
private audiology report clearly indicates speech 
discrimination scores from the Maryland CNC Test.  Under the 
circumstances, an audiologist should attempt to translate the 
graph results into numeric form.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).

The Board finds that the veteran should be given an 
opportunity to submit any other medical evidence pertaining 
to the severity of his hearing loss.  Murincsak v. Derwinski, 
2 Vet.App. 363  (1992).  In this regard, the Board notes that 
William S. Bost, M.D., noted in a July 1998 letter that he 
had conducted audiometric studies on the veteran.  Attempts 
should be made to obtain these studies.

Moreover, in an effort to assist the veteran with the 
development of his claim, the Board finds that the RO should 
have him undergo another VA examination to ascertain the 
current severity of his bilateral hearing loss.  




In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for bilateral hearing loss since 
1994.  The RO should then contact the 
medical providers and obtain copies of 
all related medical records which are not 
already on file, including any 
audiometric studies performed by Dr. 
Bost. 

2.  The RO should have the veteran 
undergo a VA audiological examination for 
the purpose of determining the current 
severity of his bilateral hearing loss.  
The claims file should be made available 
to and reviewed by the audiologist.  If 
the audiologist finds that the use of the 
speech discrimination test is not 
appropriate in the veteran's case, the 
audiologist should so certify and 
explain.

The RO should also request that the VA 
audiologist attempt to convert the graph 
results, from the May 1994 and February 
2001 private audiograms, into puretone 
decibel thresholds for the frequencies of 
1000, 2000, 3000, and 4000 hertz, and to 
indicate whether these private audiograms 
provide information as to speech 
discrimination using the Maryland CNC 
Test.

3.  After the foregoing, the RO should 
review the veteran's claim for a 
compensable rating for bilateral hearing 
loss.  This should include consideration 
of the new rating criteria for hearing 
loss.  If the determination is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



